C
From: Nobody <SMTP:nobody@informe.org>
Sent: 6/12/2020 3:54:15 PM
To: WALZ_CALIBER
WALZ ID: 260_WALZ_CALIBER@covius.com
[External Email] This message originated from outside your organization


Your pre-foreclosure reporting form has been successfully submitted to the Bureau
of Consumer Credit Protection. Here is a copy of your submission.
-----
Mortgage Information
-----
Company providing the notice:Caliber Home Loans, Inc.
Owner of the mortgage:LSF10 MASTER PARTICIPATION TRUST
What term best describes the owner of the mortgage?:Securitized Pool
Filer's Email Address:WALZ_CALIBER@lenderlive.com
Contact information for persons having the authority to modify the mortgage to
avoid foreclosure:Kendal Brown 13801 Wireless Way, Oklahoma City, OK 73134
800-321-1437 ext. 2626 BreachInbox@caliberhomeloans.com

-----
Consumer Information
-----

Consumer   First name:SUSAN
Consumer   Middle Initial/Middle Name: P
Consumer   Last name:COX
Consumer   Suffix:
Property   Address line 1:18 WILEY ST
Property   Address line 2:
Property   Address line 3:
Property   Address City/Town:BANGOR
Property   Address State:
Property   Address zip code:04401
Property   Address County:Penobscot

-----
Notification Details
-----

Date notice was mailed:6/12/2020
Amount needed to cure the default:33214.43
Consumer Address line 1:615 PUSHAW RD
Consumer Address line 2:
Consumer Address line 3:
Consumer Address City/Town:BANGOR
Consumer Address State:ME
Consumer Address zip code:04401
6/22/2020                                                               Transactions Report - TrackRight



                                                             Transaction Report
                                                                 Reference #: 9805321081



                                                                                             Name &
                                                        Record               Service                     Date                          Carrier Pstg.
         Article Number                 Ref #                                                Address                  Status
                                                        Indicator            Type                        Mailed                        Fees
                                                                                             Show All

                                                                                             SUSAN P
                                                                                             COX
                                                                                             18 WILEY
                                                                             Certificate     ST                       USPS® Event -
   1     2353772040                     9805321081      ME_RTC                                           05/18/2020                    2.150 + CofM
                                                                             of Mailing      BANGOR,                  Confirm Event
                                                                                             ME
                                                                                             04401-
                                                                                             3732

                                                                                             SUSAN P
                                                                                             COX
                                                                                             18 WILEY                 DELIVERED TO
                                                                             Certified       ST                       ORIGINAL
   2     9314710011701040190542         9805321081      ME_RTC                                           05/18/2020                    7.050
                                                                             Mail™           BANGOR,                  SENDER at
                                                                                             ME                       TEMECULA,CA
                                                                                             04401-
                                                                                             3732

                                                                                             SUSAN P
                                                                                             COX
                                                                                             615
                                                                                             PUSHAW
                                                                             Certificate                              USPS® Event -
   3     2354263974                     9805321081      ME_RTC                               RD          06/12/2020                    2.150 + CofM
                                                                             of Mailing                               Confirm Event
                                                                                             BANGOR,
                                                                                             ME
                                                                                             04401-
                                                                                             2121

                                                                                             SUSAN P
                                                                                             COX
                                                                                             615
                                                                                                                      DELIVERED
                                                                                             PUSHAW
                                                                             Certified                                LEFT WITH
   4     9314710011701041486514         9805321081      ME_RTC                               RD          06/12/2020                    7.050
                                                                             Mail™                                    INDIVIDUAL at
                                                                                             BANGOR,
                                                                                                                      BANGOR,ME
                                                                                             ME
                                                                                             04401-
                                                                                             2121
                                                                                             SUSAN P
                                                                                             COX
                                                                                             18 WILEY
                                                                             Certificate     ST                       USPS® Event -
   5     2354263975                     9805321081      ME_RTC                                           06/12/2020                    2.150 + CofM
                                                                             of Mailing      BANGOR,                  Confirm Event
                                                                                             ME
                                                                                             04401-
                                                                                             3732




         6 Records                                                                                                                     $27.600

                     1                             Page:     1        of 1    Go       Page size:   10     Change                     Item 1 to 6 of 6

https://www.certifiedprotracking.net/Reports/TransactionSearch.aspx                                                                                      1/2
6/22/2020                                                               Transactions Report - TrackRight

                                                                                             Name &
                                                        Record               Service                     Date                          Carrier Pstg.
         Article Number                 Ref #                                                Address                  Status
                                                        Indicator            Type                        Mailed                        Fees
                                                                                             Show All

                                                                                             SUSAN P
                                                                                             COX
                                                                                             18 WILEY                 REMINDER TO
                                                                             Certified       ST                       SCHEDULE
   6     9314710011701041486521         9805321081      ME_RTC                                           06/12/2020                    7.050
                                                                             Mail™           BANGOR,                  REDELIVERY at
                                                                                             ME                       BANGOR,ME
                                                                                             04401-
                                                                                             3732

         6 Records                                                                                                                     $27.600

                     1                             Page:     1        of 1    Go       Page size:   10     Change                     Item 1 to 6 of 6


                                                            Copyright © 2020 LenderLive, LLC.
                                                                      All Rights Reserved.

                                                                         Terms of Use
                                                                                                                       Generated: 6/22/2020 9:42:14 AM




https://www.certifiedprotracking.net/Reports/TransactionSearch.aspx                                                                                      2/2
